To compel respondent to set aside an order denying relators leave to intervene in proceeding's instituted February 1, 1897, by a mortgagee of certain lands to set aside so much of a decree, entered in November, 1895, in tbe matter of tbe petition of Stanley W. Turner, Auditor General, for and in behalf of the State of Michigan, for the sale of certain lands for taxes assessed thereon, as directed the sale of said mortgaged lands and to cancel the bid of the State for said lands.
Denied, with costs, June 7, 1897.
Relators had deposited with the auditor general the amount of the State bid and were awaiting a deed. On filing the petition of said mortgagee, an order was made requiring the auditor general to show cause on February 12, 1897, why the prayer of the petitioner should not be granted.
Relators on the 9th of February, 1897, filed their petition for leavs to intervene, and gave notice to the attorneys for said mortgagee that the same would be brought on for hearing on February 12, 1897.
Counsel for relators resided at Lansing and did not reach Monroe until some time after the court had- convened, and was then informed that the matter of the mortgagee’s petition had been heard and the prayer of the petition granted. Counsel then called up the application for leave to intervene, and after hearing the parties the court denied the application.